         Case 6:20-cv-01083-ADA Document 34-3 Filed 08/16/21 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/ A
 BRAZOS      LICENSING                        AND
 DEVELOPMENT,
                                                    CIVIL ACTION NO. 6:20-cv-01083-ADA
                    Plaintiff,
 V.

 ARISTA NETWORKS, INC.,

                    Defendant.

                                    Declaration of Shawn D. Blackburn


 1.       I am over the age of 18, and am competent in all respects to make this declaration. This
          declaration is true and correct and based on my personal knowledge.

 2.       I am an attorney licensed to practice law in the State of Texas. I represent WSOU
          Investments, LLC d/b/a Brazos Licensing and Development ("Brazos"), the plaintiff in
          this matter. I make this declaration in support of Brazos's Responsive Claim Construction
          Brief (''the Response"). I am familiar with the exhibits below in my role as an attorney
         for Brazos in this case.

 3.      Exhibit 1 to the Response is a true and correct copy of U.S. Patent No. 7,409,715.

4.       Exhibit 2 to the Response is a true and correct copy of U.S Patent No. 8,472,447.

5.       Exhibit 3 to the Response is a true and correct copy of U.S Patent No. 9,450,884.

6.       Exhibit 4 to the Response is a true and correct copy of an excerpt from the file history of
         the '44 7 Patent.

7.       Exhibit 5 to the Response is a true and correct copy of HardDiskDirect, OOFG624 - IBM
         FLEX        SYSTEM         CHASSIS      MANAGEMENT             MODULE,     available    at
        https://harddiskdirect.com/00fg624-ibm-flex-system-chassis-management-module.html
        (last accessed Aug. 6, 2021 ).


8365057v 1/016955
          Case 6:20-cv-01083-ADA Document 34-3 Filed 08/16/21 Page 2 of 4




 8.       Exhibit 6 to the Response is a true nnd correct copy of DirectMacro, OS8800-CMM -
          ALCATEL        OS8800    CHASSIS     MANAGEMENT           MODULE      (REFURBISHED),
          available at https://directmacro.com/o 8800-cmm-alcatel-os8800-chassis-management-
           module-refurbi hed.hunl (last accessed Aug. 6, 202 1).

 9.        Exhibit 7 to the Response is a true and correct copy of DirectMacro, OS9800-CMM -
           ALCATEL-LUCENT OS9800 CHASSIS MANAGEMENT MODULE, available at
           https://directmacro.com/os9800-cmm-alcatel-luccnt-os98.hunl (last accessed Aug. 6,
          202 1).

 10.       Exhibit 8 to the Response is a true and correct copy of Lenovo, Flex System Chassis
          Management Module User's Guide, (7th ed. 2020).

 11 .     Exhibit 9 to the Response is a true and correct copy of Akatel, OmniSwitch® 8800,
          (Apr. 2004).

 12.      Exhibit 10 to the Response is a true and correct copy of Alcatel. OmniSwitch®
          9000/9000E, (Aug. 2009).

 13.      Exhibit 11 to the Response is a true and correct copy of Acatel-Lucent, Alcatel-Lucent
          OmniSwitch 9900 Series, (Dec. 2019).

 14.      Exhibit 12totheResponseisatrueandcorrectcopyofU.S. Patent No. 7,173.817.

 15.      Exhibit 13 to the Response is a true and correct copy of U.S. Patent No. US 7,398,401.

 16.      Exhibit 14 to the Response is a true and correct copy of U.S. Patent No. 8,166.539.

17.       Exhibit 15 to the Response is a true and correct copy of Kawasaki et al., ATCA Survey
          Systems/or Telecommunications Services, 47 FUJITSU SCI. TECH. J. 215 (2011).

18.       Exhibit 16 to the Response is a true and correct copy of Norton et al., Blade Management
          Controller Rides FPGA Embedded Processor, 68 XCELLENCE IN WIRED COMMS
          14, (2009).




                                                  2
8J6SOS7v 1/0 I 69S5
         Case 6:20-cv-01083-ADA Document 34-3 Filed 08/16/21 Page 3 of 4




 19.      Exhibit 17 to the Response is a true and correct copy of Banikazemi et al., Sysman: A
          Virtual File System for Cluster System Management, IBM RESEARCH REPORT,
          (2007).

 20.      Exhibit 18 to the Response is a true and correct copy of Lenovo, ThinkSystem SN550
          Compute Node Setup Guide, (20 17).

 21.      Exhibit 19 to the Response is a true and correct copy of Sandeep Singh, What is Chassis
         Management Controller in UCS, CISCO (2009).

 22.      Exhibit 20 to the Response is a true and correct copy of IBM, BLADECENTER
          CHASSIS MANAGEMENT, (2005).

 23.      Exhibit 21 to the Response is a true and correct copy of Banikazemi et al., Sysman: A
          Virtual File System for Managing Clusters, USENIX ASSOCIATION, (2008).

 24.     Exhibit 22 to the Response is a true and correct copy of Lennart Johnsson, Professor,
         Univ. of Houston, The Impact of Moore 's Law and Loss of Dennard Scaling, (Feb. 6,
         2015).

 25.     Exhibit 23 to the Response is a true and correct copy of Hasegawa et al., IP Service
         Control Point and Signaling Gateway for IP Common Channel Signal Network. 7 NTT
         DOCOMO TECH. J. 27 (2006).

26.      Exhibit 24 to the Response is a true and correct copy of Microsoft Press Computer
         Dictionary (3d ed. 1997).

27.      Exhibit 25 to the Response is a true and correct copy of IBM Dictionary of Computing
         10th ed. (1994).

28.      Exhibit 27 to the Response is a true and correct copy of CISCO, Nexus 7000: M3
         Multicast Forwarding, at 6 (2017).

29.      Exhibit 26 to the Response is a true and correct copy of Arista, Arista 7050X Switch
        Architecture ('A day in the life ofa packet') (2014).


                                                 3
8365057v 1/016955
        Case 6:20-cv-01083-ADA Document 34-3 Filed 08/16/21 Page 4 of 4




30.      Exhibit 28 to the Response is a true and correct copy of an excerpt from the file history of
         the ' 884 Patent (2016-03-30 Applicant Arguments/Remarks Made in an Amendment).

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.

Signed this 16th day of August, 2021 in Spring, Texas.




                                                  4
836.S057v 1/016955
